Citation Nr: 0806307	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back strain 
with sacroiliac dysfunction, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1999 to 
January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for an 
increased evaluation of a low back strain with sacroiliac 
joint dysfunction, currently evaluated as 20 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board also notes that the veteran's February 2001 
original disability claim, a portion of which is the subject 
of this appeal, contained a claim for bilateral hip pain 
which was never adjudicated by the RO in the June 2002 rating 
decision along with her other two claims.  Despite her 
repeated attempts to address this issue with the RO, to date, 
it has not been accomplished and therefore the matter is 
REFERRED to the RO for proper and timely adjudication.


REMAND

As the RO has acknowledged, in a March 2006 statement, the 
veteran requested the opportunity to testify by 
videoconference before a decision review officer (DRO).  To 
date, she has not been scheduled for such a hearing.  Because 
an appellant is entitled to a hearing if one is requested, 
this matter must be remanded.  38 C.F.R. § 20.700(a) (2007).

In addition, although the veteran has been afforded VA spine 
examinations during  this appeal, the examiner who performed 
the August 2005 VA examination did not report range of motion 
findings for her low back.  For this reason as well, this 
matter must be remanded.

Further, effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 
54,345-54,349 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  As such, on remand, 
the RO must consider the claim under both the old and the 
revised regulations governing disabilities of the spine.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Finally, in January 2008, the Court held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Vazquez-Flores v. Peake, 
the AMC should provide the veteran 
notice that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating the specific 
requirements for obtaining an increased 
evaluation for her claim; the particular 
evaluations available under Diagnostic 
Codes considered for her disability; and 
examples of the types of medical and lay 
evidence the veteran may submit (or ask 
the Secretary to submit) to establish 
entitlement to an increased evaluation.

2.  The RO should contact the veteran and 
schedule her for a personal hearing 
before a decision review officer at the 
local VA office.

3.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of her 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests, 
including range of motion studies, 
should be performed.  The examiner 
should express the findings of range of 
motion studies in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion of 
the affected joint.  The examiner should 
report all orthopedic and neurological 
impairment and state whether the veteran 
has disc pathology.  The examiner should 
set forth a complete rationale for all 
conclusions in a legible report.

4.  The AMC should readjudicate the 
claim under both the former and revised 
spine regulations, as appropriate.  If 
the benefits sought on appeal are not 
granted in full, a supplemental 
statement of the case should be issued 
and the veteran provided an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


